  Case 13-84201       Doc 44     Filed 03/19/19 Entered 03/19/19 09:35:14           Desc Main
                                   Document     Page 1 of 2
                           UNITED STATES BANKRUPTCY COURT
                          Northern District of Illinois – Western Division

IN RE:                                                       CHAPTER 13

JACK J. GROOMS                                               CASE NO. 13-84201


      NOTICE OF FINAL CURE PAYMENT AND COMPLETION OF PLAN PAYMENTS

Pursuant to Federal Bankruptcy Rule 3002.1(f), the Chapter 13 Trustee, Lydia S. Meyer, files
Notice that the amount required to cure the default in the below claim has been paid in full and
the debtor has completed payments under the Plan.


Name of creditor:     Midland States Bank                             Court claim #: 6
Last four digits of any number used to identify the debtor’s account: 0001


 Final Cure Amount
 Amount of Prepetition Arrears         $251.91


 Amount Paid by Trustee                $251.91




 Monthly ongoing Mortgage Payment
 Mortgage is paid:
 ¨       Thru the Chapter 13 Plan              x      Direct by Debtor(s)


Within 21 days of the service of this Notice, the creditor MUST file and serve a Statement as a
supplement to the holders’ proof of claim on the debtor, debtor’s counsel and the trustee,
pursuant to Federal Bankruptcy Rule 3002.1 (g), indicating: 1) whether it agrees that the debtor
has paid in full the amount required to cure the default and 2) whether the debtor is otherwise
current on all payments consistent with 11 USC ¶1322(b)(5).


Dated: 3/19/19                                /s/Lydia S. Meyer
                                              Lydia S. Meyer, Trustee
                                              308 W. State St., Suite 212
                                              Rockford, IL 61101

                                        Certificate of Service
       I hereby certify that a copy of this Notice of Final cure Payment and Completion of Plan
Payments was served on the parties listed below by ordinary US Mail or served electronically
through the Court’s ECF System at the email address registered with the Court on this 19th
Day of March, 2019

Dated: 3/19/19                                /s/Cynthia K. Burnard
 Case 13-84201   Doc 44   Filed 03/19/19 Entered 03/19/19 09:35:14   Desc Main
                            Document     Page 2 of 2

MIDLAND STATES BANK
ATTN: COLLECTIONS
5991 SOUTH HIGHWAY 94
WELDON SPRING, MO 63304

JOSEPHINE J. MICELI
JOHNSON, BLUMBERG & ASSOCIATES LLC
230 W. MONROE ST. STE. 1125
CHICAGO, IL 60606

ALPINE BANK & TRUST CO
ATTN: KAREN STEINER
1700 N ALPINE ROAD PO BOX 6086
ROCKFORD, IL 61125-1086

JACK J. GROOMS
1803 N. COURT ST.
ROCKFORD, IL 61103

ATTORNEY GARY C. FLANDERS
ONE COURT PLACE, #201
ROCKFORD, IL 61101
